DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on November 9, 2021. Claims 1, 2, 7, and 8 have been amended. Claims 9-20 have been canceled. Claims 21-32 have been added.

Election/Restrictions
Newly submitted claims 21-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-8, drawn to a volatile material dispenser.
II. Claims 21-28, drawn to another volatile material dispenser.
III. Claims 29-32, drawn to another volatile material dispenser.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) Have a materially different design, mode of operation, function, or effect. Specifically the dispenser of Group I comprising one or more fastening mechanisms; the dispenser of Group II includes a shroud having a sidewall that has a lower edge that extends from an upper edge of the base. (2) The particular structures recited in each of the respective inventions of Groups I and II do not 
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) Have a materially different design, mode of operation, function, or effect. Specifically the dispenser of Group I comprising one or more fastening mechanisms; the dispenser of Group III includes a shroud having a second sidewall that has a lower edge that extends from an upper edge of the base. (2) The particular structures recited in each of the respective inventions of Groups I and III do not overlap in scope, they are mutually exclusive at the term relates to restriction practice. (3) The invention of one Group would not render the invention of the other Group obvious.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening mechanisms” in claim 1 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “mechanisms” that is coupled with functional language “fastening” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
In light of the disclosure, paragraph [0048], the corresponding structure of the limitation is described as “examples of which include rivets, nails, bolts, or cables”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al. (US 2013/0079733 A1) in view of Sevy (US 2017/0165392 A1).
With regard to claim 1, Burt discloses a volatile material dispenser (Figs. 1, 7, 16 and 32), comprising: a base (at the recesses 164B, see Fig. 32) that houses a printed circuit board (40/220); a stand assembly (80) that is coupled with the base via one or more fastening piezoelectric assembly that includes a piezoelectric element (20) that defines an array of apertures (21/25, Fig. 1), wherein outer most apertures of the array of apertures define an array diameter (DA), and wherein a ratio of the wick diameter and the array diameter (DW/DA) is greater than 1.0 (see Fig. 7).
However, Burt fails to disclose the fastening mechanisms are rivets (see claim interpretation above).
Sevy teaches a volatile material dispenser comprising rivets as fastening mechanisms (Para. [0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burt, by incorporating the rivets taught by Sevy as the fastening mechanisms, for the purpose of providing a very secure coupling between the base and the assembly.
With regard to claim 2, Burt further discloses the base further includes a port (Para. [0027]) that is capable of being electrically coupled with a power source.
With regard to claim 3, Burt further discloses a plurality of LEDs (167) are coupled with the printed circuit board (Para. [0164]).
With regard to claim 4, Burt further discloses the plurality of LEDs (167) are configured to display a first color and a second color (Para. [0164]).
With regard to claim 5, Burt further discloses the manifold (170) comprises a chassis (Fig. 32) and a crown (at the power source 190, see Fig. 32), the crown comprising a cylindrical wall that defines a channel, and a shroud (Fig 32, lower portion of 170) coupled to the stand 
With regard to claim 6, Burt further discloses the piezoelectric element (20) includes a piezoelectric plate (22), and wherein the piezoelectric plate includes a dome (Fig. 5), the array of apertures being entirely disposed along the dome.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burt, by forming the piezoelectric plate in the dome shape as taught by Burt’s figure 5, for the benefit of allowing the treatment composition to be recirculated, collected or drained off (Para. [0112]).
With regard to claim 7, Burt further discloses the array of apertures are disposed in a circular array (Fig. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burt in view of Sevy, and further in view of Kanamori et al. (US 2011/0042481 A1).
With regard to claim 8, the device of Burt discloses the invention as disclosed in the rejection above. However, Burt fails to disclose a limit switch disposed along the printed circuit board, and wherein the limit switch prevents activation of the piezoelectric element unless a shroud is coupled with the stand assembly.
Kanamori teaches a volatile dispenser comprising a limit switch disposed along the printed circuit board, and wherein the limit switch prevents activation of the piezoelectric element unless a shroud is coupled with the stand assembly (Para. [0079-0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burt, by incorporating the limit switch as taught by Kanamori between the shroud and the printed circuit board of the device of Burt, for the benefit of providing proper operation on the device, as a result prevents mishaps during operation.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed on November 9, 2021, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 in view of Beaumont have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burt et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752